Citation Nr: 0515264	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  97-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sinusitis.

2.  Entitlement to an initial compensable evaluation for 
tension/vascular headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In January 1999, the veteran testified at a hearing at the RO 
before a Veterans Law Judge ("Board hearing").  

In April 1999, the Board remanded the veteran's case, that 
included a claim for service connection for chronic cervical, 
thoracic, and lumbosacral strain, to the RO for further 
evidentiary development.  In a July 2003 supplemental 
statement of the case (SSOC), the RO granted service 
connection for cervical strain and thoracic lumbar strain.  
The Board is of the opinion that the RO's action represents a 
full grant of the benefits sought as to these issues.  As 
such, the Board will confine its consideration to the issues 
as set forth on the title page of this decision.

Thereafter, in a March 2004 letter, the Board advised the 
veteran that the Veterans Law Judge who conducted his January 
1999 hearing was no longer at the Board and he was offered 
the opportunity to testify at a new Board hearing.  In April 
2004, the Board remanded the veteran's case to the RO to 
comply with his request for a new Board hearing.  

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.  

FINDINGS OF FACT

1.	The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
service-connected sinusitis is characterized by more 
than x-ray findings; with no medical evidence of attacks 
of sinusitis.

2.	For the period prior to December 14, 2000, the objective 
and probative medical evidence preponderates against a 
finding that the veteran's service-connected 
tension/vascular headaches caused characteristic 
prostrating attacks that averaged one in two months.

3.	Giving the veteran the benefit of the doubt, for the 
period from December 14, 2000, the competent and 
probative medical evidence of record demonstrates that 
the veteran's service-connected tension/vascular 
headaches are characterized by incapacitating attacks 
occurring two or three times per month, and only lasting 
approximately fifteen minutes, with three missed days of 
work in the previous year.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 
4.96, Diagnostic Codes 6510-6514 (1996), effective prior to 
October 7, 1996; 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic 
Code 6510 (2004), effective October 7, 1996.

2.  For the period prior to December 14, 2000, the schedular 
criteria for an initial compensable rating for 
tension/vascular headaches are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.27, 4.41, 4.124a, Diagnostic Code 
8199-8100 (2004).

3.  Resolving doubt in the veteran's favor, for the period 
from December 14, 2000, the schedular criteria for a 10 
percent rating for tension/vascular headaches are met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.41, 
4.124a, Diagnostic Code 8100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an August 1996 rating decision, the RO granted the 
veteran's claims for service connection for sinusitis and 
tension/vascular headaches that were awarded noncompensable 
disability evaluations.  The RO reached its determination, in 
large part, based upon review of the veteran's service 
medical records that reflects treatment for these 
disabilities.

In November 1996, the veteran underwent VA general medical 
examination.  He had chronic headaches for years.  They 
currently occurred daily and were related to stress.  They 
were unrelieved with Excedrin.  He stated that he developed 
sinusitis fifteen years ago, and he had bouts two to four 
times per year, which he self-treated.  On examination, the 
veteran's right frontal sinus was tender.  The other sinuses 
were nontender.  The impression was tension/vascular 
headaches and possible sinusitis.

In December 1996, the veteran underwent VA miscellaneous 
neurological examination.  The veteran complained of a 
headache for the previous sixteen years.  It was located 
between the temples of the forehead and the back of his neck.  
He had occasional stabbing pains in the temples on top of the 
pain in his head.  During those times, he had to stop what he 
was doing for five minutes.  His headaches were not daily but 
occurred on a weekly basis.  He had occasional nausea and 
vomiting.  The veteran reported that he had difficulty 
concentrating with the headaches and he had a considerable 
amount of stress.

On examination, the veteran's cranial nerves were normal.  A 
sensory examination was normal.  Coordination was normal, and 
reflexes were present.  The impression was a chronic headache 
disorder.  The VA examiner noted that the veteran took 8 to 
10 Excedrin tablets daily for the past 16 years and advised 
that he taper down if possible as it was probably productive 
of some rebound headache.  His restriction in his functioning 
ability was only momentary, and he continued to do both work 
and home activities and relationships.  The VA examiner 
commented that the veteran's headaches did not show an 
increased progression nor were they with any significant 
relief except for the use of the over-the-counter medication.

December 1996 x-ray reports include an impression of 
paranasal sinuses.  There was asymmetry in the aseration of 
the frontal sinus on a congenital basis.  Ethmoid sinusitis 
and rhinitis was reported.

During his January 1999 Board hearing, veteran indicated that 
he was treated for sinusitis numerous times in the military 
because it was easier to receive treatment in the military 
than currently.  Since his discharge, rather than getting 
medication from a physician, he continuously bought over-the-
counter medication for his sinusitis.  He reported from four 
to six episodes of sinusitis per year, that lasted from three 
to six weeks.  Currently, he used Afrin nasal spray for his 
sinuses.  He also used cold medicine.  Sometimes he got 
headaches from the pressure that built up in his sinus 
cavity.  Occasionally, his sinusitis resulted in a draining 
sinus.  At times, it clogged his ears as well.  It caused 
moderate difficulties at work, where he was on the telephone 
a lot, and at home when trying to do yard work.

Further, the veteran reported having daily headaches that he 
self-medicated.  He indicated that a physician said that the 
veteran was doing everything the physician would instruct him 
to do.  He took between eight and twelve Excedrin tablets 
daily and indicated that he had some rebound headaches from 
overuse.  He woke up with a headache and went to bed with a 
headache.  Occasionally, they became so painful he had to 
stop what he was doing for fifteen or thirty minutes.  The 
veteran indicated that he did not lose employment time 
because of his disabilities.  He might not have been as 
efficient or effective, but he went to work despite his 
headaches.

In December 2000, the veteran underwent VA examination for 
the sinuses.  He reported experiencing pressure headaches 
located behind his eyes in the low forehead and midfacial 
region with an average frequency of five to six times per 
year.  The headaches usually lasted from three to ten days.  
He denied any yellow or greenish rhinorrhea.  He also had 
migraine headaches in the bitemporal region on a daily basis.  
He stated that the migraine headaches were different from his 
pressure facial headaches.

On examination, there was a mild septal deviation with 
moderate fullness in the turbinates, but there was no 
evidence of purulence or polyps.  An addendum to the 
examination report indicates a December 1996 sinus computed 
tomography (CT) scan showed ethnoid sinusitis.  Plain x-rays 
dated in December 2000 were normal.  The impression was 
facial headaches that were most likely not sinus related.  
They were more likely neurologic or vascular in nature.

On December 14, 2000, the veteran underwent VA examination 
for neurological disorders.  According to the veteran, he had 
headaches all day, every day, for twenty years.  They were 
bitemporal and lasted for several hours.  At a baseline, he 
rated them as a 6 in severity, on a scale of 1 to 10, and 
said that they increased to a 10 out of 10 approximately 
every one to two weeks for fifteen minutes at a time.  When 
that happened, they were associated with mild photophobia and 
phonophobia, and he was unable to function for approximately 
fifteen minutes until the headaches subsided.  Otherwise, he 
indicated that he had them for so long, he did not pay 
attention to them anymore.

The VA examination report further indicates that the veteran 
further stated his headaches began when he woke up in the 
morning and were not associated with nausea or vomiting or 
aura.  They increased in severity when he had sinusitis but 
noticed no other triggers.  He had to leave work due to these 
headaches approximately three times in the previous year.  He 
self-medicated with Excedrin.

On examination, cranial nerves pupils were equal, round, and 
reactive to light and accommodation.  Extraocular movement 
was intact.  The discs were sharp to funduscopic examination.  
There were positive venous pulsations.  Cerebellar 
examination was normal.  The impression was chronic daily 
headache, tension type.  The VA examiner commented that, 
although the veteran did have a chronic headache at base 
line, this did not appear to affect his functioning 
significantly.  Approximately two to three times per month, 
the headache increased in severity to the point where he was 
incapacitated.  He had to leave work three times in the past 
year.  It was also noted that the veteran might have been 
having a component of rebound headache secondary to chronic 
Excedrin over usage.  This was supported by the fact that he 
woke up with a headache

A March 2001 VA outpatient record includes a clinical 
assessment of migraines.

In April 2003, the veteran underwent VA examination.  His 
headaches typically involved the whole head, although more 
prominently the temple area, and sometimes the frontal area.  
When he was under stress, they worsened and extended into the 
back of the neck.  Occasionally, there were episodes of 
sharp, shooting pains and, occasionally, they even created an 
infrequent situation where he had to stop doing what he did 
for five or ten minutes.  

He currently took Excedrin but his headaches did not 
interfere with his day-to-day life or activities.  On 
examination, there was diffuse tenderness over both 
temporalis muscles, as well as a little minor discomfort in 
the paracervical muscles.  The summary was that the veteran 
had chronic daily tension-type headaches dating back 
approximately 25 years.  The VA examiner said the headaches 
were currently a minor impairment for him and not under 
regular treatment.

During his February 2005 Board hearing, the veteran testified 
that he had daily headaches.  There were periods when they 
kept him from accomplishing specific tasks.  They interfered 
with his work.  He got mild relief from self-medication.  
With regard to his claim for sinusitis, he stated that he had 
six or more non-incapacitating episodes of sinusitis per 
year.  His headaches intensified at these times.

He rated his most severe headaches as 10 out of 10.  These 
occurred once every two or three months and lasted from 
thirty minutes to four hours or more.  At these times, he had 
to stop whatever he was doing.  If it was a typical migraine, 
he had associated light and sound sensitivity.  He tried 
prescription medication for his headaches in the past, but 
they did not work.  His sinusitis attacks lasted from five to 
ten days.  He self-medicated for those as well.  He was not 
under a physician's treatment for either disability because 
the medical center was 65 miles from his house.  He noted 
that he had to leave work three or four times per year 
because of his headaches.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In September 2001 and June 2003 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
November 1996 statement of the case (SOC) and April 1997 and 
July 2003 SSOCs issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
increased ratings.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2003 SSOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

1. Compensable Rating for Sinusitis

The veteran's disability is currently evaluated as 
noncompensable under Diagnostic Code (DC) 6510, that 
evaluates chronic pansinusitis.  38 C.F.R. § 4.97, DC 6510.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (now codified at 38 C.F.R. 4.97 (2004)). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The Board notes the RO evaluated the veteran's claim under 
the old regulations in the August 1996 rating decision.  The 
November 1996 and April 1997 SSOCs evaluated the veteran's 
claim under the old criteria.  In July 2003, the RO 
considered the amended version of the rating criteria in its 
supplemental statement of the case.  The veteran was offered 
the opportunity to respond to the RO's action and did not.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced.  Bernard v. Brown, 4 Vet. App. at 392-94.

The veteran is currently rated as noncompensable for his 
service-connected sinusitis under the criteria of 38 C.F.R. 
§ 4.97, DC 6510. 

Under the old rating criteria for nose disorders, effective 
prior to October 7, 1996, a noncompensable disability rating 
was provided for sinusitis with x-ray manifestations only and 
mild or occasional symptoms.  38 C.F.R. § 4.96, Diagnostic 
Codes 6510 through 6514 (1996), effective prior to October 7, 
1996.  A 10 percent disability rating was warranted where the 
sinusitis was of moderate severity with discharge or crusting 
or scabbing and infrequent headaches.  Id. 

Under the new regulations for DC 6510, effective October 7, 
1996, a noncompensable rating is warranted for sinusitis 
where it is detected by x-ray only.  38 C.F.R. § 4.97, DC 
6510, effective October 7, 1996.  A 10 percent rating is 
warranted with one or two incapacitating episodes per year of 
sinusitis required prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.   A 30 percent 
disability rating is awarded for sinusitis manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A 50 percent disability 
rating is awarded for sinusitis following radical surgery 
with chronic osteomyelitis, or manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  An incapacitating episode of 
sinusitis is specifically defined in the regulations as one 
requiring bed rest and treatment by a physician.   38 C.F.R. 
§ 4.97, Note following DCs 6510 to 6514 (2004).

Evaluating the veteran's disability under the old criteria, 
in effect prior to October 7, 1996, the Board finds that the 
objective and competent medical evidence of record 
preponderates against a rating in excess of the currently 
assigned noncompensable evaluation.  While the veteran 
reported three to six episodes of sinusitis each year, there 
is no objective medical evidence corroborating that the 
veteran's described episodes were in fact sinusitis.  The 
medical evidence of record shows only x-ray evidence of 
sinusitis.  In fact, although the December 1996 x-rays showed 
evidence of sinusitis, the veteran's December 2000 x-ray 
reports were normal.  Furthermore, the December 2000 VA 
examiner indicated that the veteran's daily facial headaches 
were not sinus related.

The Board has considered the veteran's oral and written 
statements to the effect that he treated his sinusitis by 
self-medication and had difficulty seeking treatment for his 
sinusitis because the VA medical center was 65 miles from his 
home.  Nevertheless, we can only make a determination on the 
evidence of record and cannot speculate as to the veteran's 
level of disability without any supporting medical evidence.  
Although the veteran indicated that he suffered from numerous 
bouts of sinusitis during a year, there is simply no 
objective medical evidence in the file that supports his 
statements, and the Board cannot be certain that the episodes 
the veteran described were sinusitis.  

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Specifically, the Board notes that while the veteran can 
comment on the frequency and description of symptoms and how 
they make him feel, he cannot diagnose himself with 
sinusitis.  Only a medical professional can offer such a 
diagnosis.

Since the only medical evidence of record is x-ray evidence 
of sinusitis, the Board finds that a compensable disability 
rating is not warranted for the service-connected sinusitis, 
under the criteria in effect prior to October 7, 1996.

Additionally, under the current rating criteria, effective 
October 7, 1996, the Board notes that there is no indication 
in the medical evidence, and the veteran has not contended, 
that he experienced a sinusitis episode that could be 
described as incapacitating, as that term is defined in the 
regulations.  See 38 C.F.R. § 4.97 (2004).  Nor is there 
competent medical evidence reflecting that he has at any time 
required prolonged antibiotic treatment for sinusitis.  
Therefore, a compensable rating under the revised criteria 
cannot be awarded on this basis

The veteran could also be awarded a compensable disability 
rating under the revised regulations with medical evidence to 
reflect three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  However, again, as stated above, 
while the veteran reported experiencing three to six episodes 
of sinusitis per year, there is no objective medical evidence 
showing any current medical treatment or diagnosis of 
sinusitis.  While sinusitis was diagnosed on x-rays, that 
evidence warrants only the noncompensable disability rating 
presently assigned.  Furthermore, as noted above, the 
December 2000 VA examiner indicated that the veteran's 
headaches were not sinus related.  Therefore, the Board finds 
that an initial compensable rating under the revised criteria 
is not warranted.

Thus, the Board finds that a preponderance of the objective 
medical evidence of record demonstrates that the veteran's 
service-connected sinusitis disability does not warrant a 
compensable rating under the regulations effective prior to 
and after October 7, 1996.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.96, effective prior to October 7, 1996; 
38 C.F.R. § 4.97, effective October 7, 1996.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (old 
and new versions)

2.  Compensable Rating for Tension/Vascular Headaches

The veteran's service-connected tension/vascular headaches 
are currently rated as noncompensable under 38 C.F.R. 
§ 4.124a, DC 8199-8100.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
hyphenated diagnostic code in this case indicates that the 
veteran's headache disability has been rated analogous to 
migraine headaches.

Under the criteria of 38 C.F.R. § 4.124a, DC 8100, a maximum 
50 percent disability rating for headaches may be assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.  A 
30 percent rating is for assignment where there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Id.  A 10 percent 
rating is for assignment where there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  Id.  A noncompensable rating is for 
assignment for less frequent attacks.  Id.

Upon review of the evidence of record, the Board is of the 
opinion that the objective medical evidence preponderates 
against a finding that the veteran's service-connected 
tension/vascular headaches warrant a compensable evaluation 
for the period prior to December 14, 2000.  The objective 
medical evidence, to include the findings in the November and 
December 1996 VA examination reports, when the veteran 
reported daily headaches unrelieved with Excedrin (November 
1996) and constant headache that required he cease what he 
was doing for five minutes that occurred weekly (December 
1996), are not representative of symptomatology even 
approximating characteristic prostrating attacks averaging 
one in two months.  Indeed, the December 1996 VA examiner 
reported that the veteran's headaches did not show an 
increased progression.

Thus, for the period prior to December 14, 2000, the 
objective medical evidence of record does not reflect that 
the veteran's service-connected tension/vascular headaches 
met the criteria for a compensable rating under DC 8100.  
That is, there is no competent medical evidence to show that 
the veteran's headaches were marked by prostrating attacks 
averaging one in two months.  While his headaches occurred 
weekly, according to the veteran, they were relieved by over-
the-counter medication and were not incapacitating.  Thus, a 
noncompensable rating is appropriate for his service- 
connected disability for the period prior to December 14, 
2000.

Giving the veteran the benefit of the doubt, the Board is of 
the opinion that the objective medical evidence of record 
demonstrates that, for the period from December 14, 2000, 
when VA examined him, a 10 percent rating is warranted for 
the veteran's service-connected tension/vascular headaches.  
At that time, he complained of having two to three 
incapacitating episodes per month.  However, he reported that 
they only occurred for approximately 15 minutes at a time.  
He stated that if he stopped what he was doing for a few 
minutes, the pain would subside, and he could continue with 
his activities.  Indeed, the veteran indicated that he missed 
only three days of work in the past year due to his 
headaches.  

In evaluating the veteran's disability under the enumerated 
criteria, the Board finds that the veteran's disability more 
approximates the criteria for a 10 percent rating, but no 
more, for the period from December 14, 2000.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.12a, Diagnostic Code 8100.  The benefit 
of the doubt has been resolved in the veteran's favor to this 
limited extent.  38 U.S.C.A. § 5107(b) (old and new 
versions).

3.	Both Disabilities

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in November 1995, has his 
sinusitis been more disabling than as currently rated under 
this decision.  Consistent with Fenderson, the Board has 
assigned a staged rating for the veteran's service-connected 
tension/vascular headache disability.










ORDER

An initial compensable rating for sinusitis is denied.

An initial compensable rating for tension/vascular headaches 
for the period prior to December 14, 2000, is denied.

A 10 percent rating is granted for the veteran's 
tension/vascular headaches, effective from December 14, 2000, 
subject to the laws and regulations governing the payment of 
monetary awards.




	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


